Citation Nr: 1751851	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  10-31 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a hernia. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange and asbestos exposure. 

4.  Entitlement to a compensable rating for service-connected hemorrhoids. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from April 1954 to December 1957.  These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from July 2009 and October 2009 rating actions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Texas. 

In a July 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at a local RO in conjunction with his appeal for service connection for hypertension.  An August 2010 Report of General Informal reflects that the Veteran cancelled his hearing request.  The Board thus deems the Veteran's hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claims for service connection, remand is required for VA examinations.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including providing a medical examination when is necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2017).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Regarding hypertension and a hernia, available service treatment records are devoid of any subjective complaints or clinical findings referable to a hernia, elevated blood pressure readings and/or hypertension, headaches and dizziness.  April 1954 and November 1957 service enlistment and separation examination reports contain blood pressure readings of 130/72 and 120/84, respectively.  The Veteran's service personnel records indicated his military occupational specialty (MOS) was a firefighter.  The Veteran asserts that his hernia is the result of having handled heavy equipment as a firefighter during military service.  See January 2009 VA treatment report.  He contends that his hypertension initially manifested during military service as headaches and dizziness, and was due to exposure to smoke and fumes as a firefighter.  He maintains that his headaches have continued since service discharge.  See July and August 2010 substantive appeals; October 2017 Veteran's representative's written argument.  Post-service treatment records show treatment for an inguinal hernia and hypertension.  Thus, there are current disabilities, indications of symptoms during service, and an indication that an association exists.

Regarding prostate cancer, the Veteran contends that his prostate cancer is the result of having been exposed to Agent Orange on airplanes and from having been exposed to asbestos as part of his duties as a firefighter during military service.  See September 2009 substantive appeal; Veteran's representative's February 2016 statement to VA; and internet article titled, "Prostate Cancer and Asbestos Exposure," received by VA in September 2010.  As noted above, the Veteran's MOS was a firefighter.  It is unclear if the AOJ considered this information in making its initial asbestos exposure determination. See M21-1 VA Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1.I.3.  That section of the Manual lists fireman as an MOS that is "highly probable" for asbestos exposure.  Post-service medical evidence reflects a diagnosis and treatment for prostate cancer beginning around 2005.  In view of the Veteran's contention that his diagnosed prostate cancer is related, in part, to his asbestos exposure during service, the Board finds that remand for an examination is warranted.  

Regarding the Veteran's claim for an increased evaluation for service-connected hemorrhoids, remand is required for a current examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  VA last examined the Veteran to determine the current severity of his hemorrhoids in August 2015.  In a September 2016 written argument to VA, the Veteran's representative asserted that the Veteran's hemorrhoids had increased in severity since the August 2015 examination.  Remand is thus warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his or her representative. 
   
2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
   
3.  After any additional records are associated with the claims file, provide the Veteran with appropriate examinations to determine the etiology of any hernia and hypertension.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiners must provide the following opinions:
   
i) Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's diagnosed hernia or hypertension had its onset in, or is otherwise related to, active military service?  

ii) Was the Veteran's hypertension manifest to a compensable degree within one year of separation from active duty in December 1957?
   
The examiners must consider that the Veteran's contention that he lifted heavy equipment and was exposed to toxic fumes/smoke during military service to be consistent with his MOS as a firefighter.  

4.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of his prostate cancer.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be reviewed by the examiner.  An explanation for all opinions expressed must be provided.

The examiner must state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer was manifested to a compensable degree within a year of service discharge in December 1957, or is otherwise related to the Veteran's military service, to include exposure to Agent Orange and asbestos.

In providing this opinion, the examiner must discuss the following evidence:  (a) the Veteran's MOS as a firefighter; (b) his contention that he was exposed to Agent Orange from airplanes during military service; and (c) an internet article titled, "Prostate Cancer and Asbestos Exposure," received by VA in September 2010.

5.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the severity of the Veteran's hemorrhoids.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be reviewed by the examiner.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire and should state whether the hemorrhoids are mild, moderate, large, thrombotic, irreducible, have excessive redundant tissue, evidence frequent recurrences, have persistent bleeding, or have fissures.  The examiner should also state whether or not anemia is shown.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include rating the claims based on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

